                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

CHARLES NANCE                                                                          PLAINTIFF

v.                                                                        No. 1:19-CV-210-SA-RP

TERRY SCOTT
KYLE EVE                                                                            DEFENDANTS


                                       PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985) in this case and finds that process should issue for defendants Terry Scott and Kyle Eve.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Terry Scott and Kyle Eve, along with

a copy of this order and the order permitting the plaintiff to proceed in forma pauperis. The

United States Marshal Service will serve process upon these defendants under 28 U.S.C.§1915(d),

using good faith efforts to identify and locate the proper person and obtain service by all approved

alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is

unsuccessful. If the defendants are located in another state, the Marshal Service must obtain

service by that state’s law governing service of process.

       (2)      If defendants or their counsel would like to receive a digital copy or a transcript of

the Spears hearing, which by its nature constitutes part of the plaintiff's complaint, they must

contact the Clerk’s Office to make such arrangements.

       (3)     A scheduling order will be issued once the defendants have answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.

       (4)     In the event any damages or other moneys become payable to or for the benefit of
the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,

and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (5)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (6)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this the 16th day of March, 2020.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
